Exhibit 4.20 Axtel, S.A.B. de C.V. Issuer The Subsidiary Guarantors named herein 7⅝ % Senior Unsecured Notes due 2017 INDENTURE Dated as of February 2, 2007 The Bank of New York Trustee CROSS-REFERENCE TABLE TIA Section Indenture Section 310(a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (a)(5) 7.10 (b) 7.08; 7.10 (c) N.A. 311(a) 7.11 (b) 7.11 (c) N.A. 312(a) 2.05 (b) 11.03 (c) 11.03 313(a) 7.06 (b)(1) 7.06 (b)(2) 7.06 (c) 11.02 (d) 7.06 314(a) 4.02; 4.10; 11.02 (b) N.A. (c)(1) 11.04 (c)(2) 11.04 (c)(3) N.A. (d) N.A. (e) 11.05 (f) N.A. 315(a) 7.01 (b) 7.05;11.02 (c) 7.01 (d) 7.01 (e) 6.11 316(a)(last sentence) 11.06 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) N.A. (b) 6.07 (c) 9.04 317(a)(1) 6.08 (a)(2) 6.09 (b) 2.04 318(a) 11.01 N.A. means Not Applicable. Note:This Cross-Reference Table shall not, for any purpose, be deemed to be part of the Indenture. TABLE OF CONTENTS Page Article 1 Definitions and Incorporation by Reference SECTION 1.01Definitions. 1 SECTION 1.02Other Definitions. 27 SECTION 1.03Incorporation by Reference of Trust Indenture Act 27 SECTION 1.04Rules of Construction 28 Article 2 The Securities SECTION 2.01Form and Dating 28 SECTION 2.02Execution and Authentication 29 SECTION 2.03Registrar and Paying Agent 29 SECTION 2.04Paying Agent To Hold Money in Trust 30 SECTION 2.05Securityholder Lists 30 SECTION 2.06Transfer and Exchange 30 SECTION 2.07Replacement Securities 30 SECTION 2.08Outstanding Securities 31 SECTION 2.09Temporary Securities 31 SECTION 2.10Cancellation 31 SECTION 2.11Defaulted Interest 31 SECTION 2.12CUSIP Numbers 32 SECTION 2.13Issuance of Additional Securities 32 Article 3 Redemption SECTION 3.01Notices to Trustee 32 SECTION 3.02Selection of Securities to Be Redeemed 32 SECTION 3.03Notice of Redemption 33 SECTION 3.04Effect of Notice of Redemption 33 SECTION 3.05Deposit of Redemption Price 34 SECTION 3.06Securities Redeemed in Part 34 Article 4 Covenants SECTION 4.01Payment of Securities 34 SECTION 4.02Reports to Holders34 i SECTION 4.03Limitation on Indebtedness 36 SECTION 4.04Limitation on Restricted Payments 38 SECTION 4.05Limitation on Restrictions on Distributions from Restricted Subsidiaries 41 SECTION 4.06Limitation on Sales of Assets and Subsidiary Stock 43 SECTION 4.07Limitation on Affiliate Transactions 46 SECTION 4.08Limitation on Line of Business 47 SECTION 4.09Limitation on the Sale or Issuance of Capital Stock of Restricted Subsidiaries 48 SECTION 4.10Change of Control 48 SECTION 4.11Limitation on Liens 49 SECTION 4.12Limitation on Sale/Leaseback Transactions 50 SECTION 4.13Future Guarantors 50 SECTION 4.14Additional Amounts 50 SECTION 4.15Compliance Certificate 52 SECTION 4.16Further Instruments and Acts 52 Article 5 Successor Company SECTION 5.01When Company May Merge or Transfer Assets 53 Article 6 Defaults and Remedies SECTION 6.01Events of Default 55 SECTION 6.02Acceleration 57 SECTION 6.03Other Remedies 57 SECTION 6.04Waiver of Past Defaults 57 SECTION 6.05Control by Majority 57 SECTION 6.06Limitation on Suits 58 SECTION 6.07Rights of Holders to Receive Payment 58 SECTION 6.08Collection Suit by Trustee 58 SECTION 6.09Trustee May File Proofs of Claim 58 SECTION 6.10Undertaking for Costs 59 SECTION 6.11Waiver of Stay or Extension Laws 59 Article 7 Trustee SECTION 7.01Duties of Trustee 60 SECTION 7.02Rights of Trustee 61 SECTION 7.03Individual Rights of Trustee 62 ii SECTION 7.04Trustee’s Disclaimer 62 SECTION 7.05Notice of Defaults 62 SECTION 7.06Reports by Trustee to Holders 62 SECTION 7.07Compensation and Indemnity 63 SECTION 7.08Replacement of Trustee 63 SECTION 7.09Successor Trustee by Merger 64 SECTION 7.10Eligibility; Disqualification 64 SECTION 7.11Preferential Collection of Claims AgainstCompany 65 SECTION 7.12Appointment of Co-Trustee 65 Article 8 Discharge of Indenture; Defeasance SECTION 8.01Discharge of Liability on Securities;Defeasance 66 SECTION 8.02Conditions to Defeasance 67 SECTION 8.03Application of Trust Money 68 SECTION 8.04Repayment to Company 69 SECTION 8.05Indemnity for Government Obligations 69 SECTION 8.06Reinstatement 69 Article 9 Amendments SECTION 9.01Without Consent of Holders 69 SECTION 9.02With Consent of Holders 70 SECTION 9.03Compliance with Trust Indenture Act 71 SECTION 9.04Revocation and Effect of Consents and Waivers 71 SECTION 9.05Notation on or Exchange of Securities 72 SECTION 9.06Trustee To Sign Amendments 72 SECTION 9.07Payment for Consent 72 Article 10 Subsidiary Guaranties SECTION 10.01Guaranties 72 SECTION 10.02Limitation on Liability 74 SECTION 10.03Successors and Assigns 74 SECTION 10.04No Waiver 74 SECTION 10.05Modification 75 SECTION 10.06Release of Subsidiary Guarantor 75 SECTION 10.07Contribution 75 iii Article 11 Miscellaneous SECTION 11.01Trust Indenture Act Controls 76 SECTION 11.02Notices 76 SECTION 11.03Communication by Holders with Other Holders 77 SECTION 11.04Certificate and Opinion as to Conditions Precedent 77 SECTION 11.05Statements Required in Certificate or Opinion 77 SECTION 11.06When Securities Disregarded 78 SECTION 11.07Rules by Trustee, Paying Agent and Registrar 78 SECTION 11.08Legal Holidays 78 SECTION 11.09Force Majeure 78 SECTION 11.10Governing Law 78 SECTION 11.11Consent to Jurisdiction; Appointment of Agent for Service of Process; Judgment Currency 78 SECTION 11.12WAIVER OF JURY TRIAL 80 SECTION 11.13No Recourse Against Others 80 SECTION 11.14Successors 80 SECTION 11.15Multiple Originals 80 SECTION 11.16Table of Contents; Headings 81 Rule 144A/Regulation S/IAI Appendix Exhibit 1 –Form of Security iv INDENTURE dated as of February 2, 2007, among AXTEL. S.A.B. de C.V., a Mexican corporation (the “Company”), the SUBSIDIARY GUARANTORS named herein and THE BANK OF NEW YORK, a New York banking corporation (the “Trustee”). Each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the Holders of the Company’s Senior Unsecured Notes offered pursuant to this Indenture and the Guarantees thereof (the “Securities”): Article 1 Definitions and Incorporation by Reference SECTION 1.01Definitions. “Additional Assets” means (1)any property, plant, equipment or licenses used in a Related Business; (2)the Capital Stock of a Person that becomes a Restricted Subsidiary as a result of the acquisition of such Capital Stock by the Company or another Restricted Subsidiary; or (3)Capital Stock constituting a minority interest in any Person that at such time is a Restricted Subsidiary; provided, however, that any such Restricted Subsidiary described in clause (2) or (3) above is primarily engaged in a Related Business. “Additional Securities” mean, Securities issued under this Indenture after the Issue Date and in compliance with Sections 2.13 and 4.03, it being understood that any Securities issued in exchange for or replacement of any Security issued on the Issue Date shall not be an Additional Security. “Adjusted Consolidated Net Income” for any period means Consolidated Net Income (1) plus, to the extent deducted in calculating such Consolidated Net Income, depreciation and amortization expense of the Company and its consolidated Restricted Subsidiaries (excluding amortization expense attributable to a prepaid operating activity item that was paid in cash in a prior period) for such period; and (2) less capital expenditures made by the Company and its Restricted Subsidiaries for such period. “Adjusted Treasury Rate” means, with respect to any redemption date, (1) the yield, under the heading which represents the average for the immediately preceding week, appearing in the most recently published statistical release designated "H. 15(519)" or any successor publication which is published weekly by the Board of Governors of the Federal Reserve System and which establishes yields on actively traded United States Treasury securities adjusted to constant maturity under the caption "Treasury Constant Maturities" for the maturity corresponding to the Comparable Treasury Issue (if no maturity is within three months before or after February 1, 2012, yields for the two published maturities most closely corresponding to the Comparable Treasury Issue shall be determined and the Adjusted Treasury Rate shall be interpolated or extrapolated from such yields on a straight line basis, rounding to the nearest month) or (2) if such release (or any successor release) is not published during the week preceding the calculation date or does not contain such yields, the rate per year equal to the semi-annual equivalent yield to maturity of the Comparable Treasury Issue (expressed as a percentage of its principal amount) equal to the Comparable Treasury Price for such redemption date, in each case calculated on the third Business Day immediately preceding the redemption date, plus 0.50%. “Affiliate” of any specified Person means any other Person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing.For purposes of Sections4.04, 4.06 and 4.07 only, “Affiliate” shall also mean any beneficial owner of Capital Stock representing 15% or more of the total voting power of the Voting Stock (on a fully diluted basis) of the Company or of rights or warrants to purchase such Capital Stock (whether or not currently exercisable) and any Person who would be an Affiliate of any such beneficial owner pursuant to the first sentence hereof. “Applicable Premium” means with respect to a Security at any redemption date, the greater of (1) 1.00% of the principal amount of such Security on such redemption date and (2) the excess, if any, of (A) an amount equal to the present value at such redemption date of (i) the redemption price of such Security on February 1, 2012 (such redemption price being described in paragraph 5 of the Securities exclusive of any accrued interest) plus (ii) all required remaining scheduled interest payments due on such Security (assuming that the interest rate per annum on the Securities applicable on the date on which the notice of redemption was given was in effect for the entire period) through February 1, 2012 (but excluding accrued and unpaid interest to the redemption date), computed using a discount rate equal to the Adjusted Treasury Rate, over (B) the principal amount of such Security on such redemption date. “Asset Disposition” means any sale, lease, transfer or other disposition (or series of related sales, leases, transfers or dispositions) by the Company or any Restricted Subsidiary, including any disposition by means of a merger, consolidation or similar transaction (each referred to for the purposes of this definition as a “disposition”), of: (1)any shares of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying shares or shares required by applicable law to be held by a Person other than the Company or a Restricted Subsidiary); (2)all or substantially all the assets of any division or line of business of the Company or any Restricted Subsidiary; or 2 (3)any other assets of the Company or any Restricted Subsidiary outside of the ordinary course of business of the Company or such Restricted Subsidiary (other than, in the case of clauses (1), (2) and (3) above, (A)a disposition by a Restricted Subsidiary to the Company or by the Company or a Restricted Subsidiary to a Wholly Owned Subsidiary; (B)for purposes of Section4.06 only, (i)a disposition that constitutes a Restricted Payment (or would constitute a Restricted Payment but for the exclusions from the definition thereof) and that is not prohibited by Section4.04 and (ii) a disposition of all or substantially all the assets of the Company in accordance with Section5.01; (C) a disposition of assets with a fair market value of less than US$1,000,000; (D) a disposition of cash or Temporary Cash Investments; and (E) the creation of a Lien (but not the sale or other disposition of the property subject to such Lien)). “Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the time of determination, the present value (discounted at the interest rate borne by the Securities, compounded annually) of the total obligations of the lessee for rental payments during the remaining term of the lease included in such Sale/Leaseback Transaction (including any period for which such lease has been extended); provided, however, that if such Sale/Leaseback Transaction results in a Capital Lease Obligation, the amount of Indebtedness represented thereby will be determined in accordance with the definition of “Capital Lease Obligation”. “Avantel/Telmex IRU” means the indefeasible right to use certain telecommunications capacity pursuant to an agreement between the Company and Telmex originally entered into on January 2, 2006. “Average Life” means, as of the date of determination, with respect to any Indebtedness, the quotient obtained by dividing (1)the sum of the products of the numbers of years from the date of determination to the dates of each successive scheduled principal payment of or redemption or similar payment with respect to such Indebtedness multiplied by the amount of such payment by (2)the sum of all such payments. “Board of Directors” means the Board of Directors of the Company or any committee thereof duly authorized to act on behalf of such Board. “Business Day” means each day which is not a Legal Holiday. “Capital Lease Obligation” means an obligation that is required to be classified and accounted for as a capital lease for financial reporting purposes in accordance with GAAP, and the amount of Indebtedness represented by such obligation shall be the capitalized amount of such obligation determined in accordance with GAAP; and the Stated Maturity thereof shall be the date of the last payment of rent or any other amount due under such lease prior to the first date upon which such lease may be 3 terminated by the lessee without payment of a penalty.For purposes of Section4.11, a Capital Lease Obligation will be deemed to be secured by a Lien on the property being leased. “Capital Stock” of any Person means any and all shares, interests (including partnership interests), rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) equity of such Person, including any Preferred Stock, but excluding any debt securities convertible into such equity. “Change of Control” means the occurrence of any of the following events: (1)any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause (1), (x) such person shall be deemed to have “beneficial ownership” of all shares that any such person has the right to acquire, whether such right is exercisable immediately or only after the passage of time and (y) such person shall not be deemed to have “beneficial ownership” of any shares solely as a result of a voting or similar agreement entered into in connection with a merger agreement or asset sale agreement), directly or indirectly, of more than 35% of the total voting power of the Voting Stock of the Company; provided, however, that Permitted Holders beneficially own (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, in the aggregate a lesser percentage of the total voting power of the Voting Stock of the Company than such other person and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the Board of Directors (for the purposes of this clause(1), such other person shall be deemed to beneficially own any Voting Stock of the Company held by any other person (a “parent entity”), if such other person is the beneficial owner (as defined in this clause(1)), directly or indirectly, of more than 35% of the voting power of the Voting Stock of such parent entity and the Permitted Holders beneficially own (as defined in this clause (1)), directly or indirectly, in the aggregate a lesser percentage of the voting power of the Voting Stock of such parent entity and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the board of directors of such parent entity); (2)individuals who on the Issue Date constituted the Board of Directors (together with any new directors whose election by such Board of Directors or whose appointment or nomination for election by the shareholders of the Company was approved by a vote of a majority of the directors of the Company then still in office who were either directors on the Issue Date or whose appointment, election or nomination for election was approved by the Permitted Holders or by directors previously so approved) cease for any reason to constitute a majority of the Board of Directors then in office; 4 (3)the adoption of a plan relating to the liquidation or dissolution of the Company; provided, however, that this clause (3) will not be applicable to (A)a Restricted Subsidiary consolidating with, merging into or transferring all or part of its properties and assets to the Company or (B) the Company merging with an Affiliate of the Company solely for the purpose and with the sole effect of reincorporating the Company in another jurisdiction; or (4)the merger or consolidation of the Company with or into another Person or the merger of another Person with or into the Company, or the sale of all or substantially all the assets of the Company (determined on a consolidated basis) to another Person other than a transaction in which holders of securities that represented 100% of the Voting Stock of the Company immediately prior to such transaction (or other securities into which such securities are converted as part of such merger or consolidation transaction) own directly or indirectly at least a majority of the voting power of the Voting Stock of the transferee Person or surviving Person in such merger or consolidation transaction immediately after such transaction. “Code” means the Internal Revenue Code of 1986, as amended. “Company” means the party named as such in this Indenture until a successor replaces it and, thereafter, means the successor and, for purposes of any provision contained herein and required by the TIA, each other obligor on the indenture securities. “Comparable Treasury Issue” means, with respect to any redemption date, the United States Treasury security selected by the Quotation Agent as having a maturity comparable to the remaining term of the Securities from such redemption date to February 1, 2012, that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of a maturity most nearly equal to February 1, 2012. “Comparable Treasury Price” means, with respect to any redemption date, if clause (2) of the Adjusted Treasury Rate is applicable, the average of three, or such lesser number as is obtained by the Trustee, Reference Treasury Dealer Quotations for such redemption date. “Consolidated Interest Expense” means, for any period, the total interest expense of the Company and its consolidated Restricted Subsidiaries. “Consolidated Leverage Ratio” as of any date of determination means the ratio of (a)the aggregate amount of Indebtedness of the Company and its Restricted Subsidiaries as of such date of determination to 5 (b)EBITDA for the most recent four consecutive fiscal quarters ending at least 45 days prior to such date of determination (the “Reference Period”); provided, however, that: (1)if the transaction giving rise to the need to calculate the Consolidated Leverage Ratio is an Incurrence of Indebtedness, the amount of such Indebtedness shall be calculated after giving effect on a proforma basis to such Indebtedness; (2)if the Company or any Restricted Subsidiary has repaid, repurchased, defeased or otherwise discharged any Indebtedness that was outstanding as of the end of such fiscal quarter or if any Indebtedness is to be repaid, repurchased, defeased or otherwise discharged on the date of the transaction giving rise to the need to calculate the Consolidated Leverage Ratio (other than, in each case, Indebtedness Incurred under any revolving credit agreement), the aggregate amount of Indebtedness shall be calculated on a proforma basis and EBITDA shall be calculated as if the Company or such Restricted Subsidiary had not earned the interest income, if any, actually earned during the Reference Period in respect of cash or Temporary Cash Investments used to repay, repurchase, defease or otherwise discharge such Indebtedness; (3)if since the beginning of the Reference Period the Company or any Restricted Subsidiary shall have made any Asset Disposition, the EBITDA for the Reference Period shall be reduced by an amount equal to the EBITDA (if positive) directly attributable to the assets which are the subject of such Asset Disposition for the Reference Period, or increased by an amount equal to the EBITDA (if negative), directly attributable thereto for the Reference Period; (4)if since the beginning of the Reference Period the Company or any Restricted Subsidiary (by merger or otherwise) shall have made an Investment in any Restricted Subsidiary (or any Person which becomes a Restricted Subsidiary) or an acquisition of assets, which constitutes all or substantially all of an operating unit of a business, EBITDA for the Reference Period shall be calculated after giving proforma effect thereto (including the Incurrence of any Indebtedness) as if such Investment or acquisition occurred on the first day of the Reference Period; and (5)if since the beginning of the Reference Period any Person (that subsequently became a Restricted Subsidiary or was merged with or into the Company or any Restricted Subsidiary since the beginning of such Reference 6 Period) shall have made any Asset Disposition, any Investment or acquisition of assets that would have required an adjustment pursuant to clause(3) or (4) above if made by the Company or a Restricted Subsidiary during the Reference Period, EBITDA for the Reference Period shall be calculated after giving proforma effect thereto as if such Asset Disposition, Investment or acquisition occurred on the first day of the Reference Period. For purposes of this definition, whenever proforma effect is to be given to an acquisition of assets, the amount of income or earnings relating thereto and the amount of Consolidated Interest Expense associated with any Indebtedness Incurred in connection therewith, the pro forma calculations shall be determined in good faith by a responsible financial or accounting Officer of the Company.If any Indebtedness bears a floating rate of interest and is being given proforma effect, the interest on such Indebtedness shall be calculated as if the rate in effect on the date of determination had been the applicable rate for the entire period (taking into account any Interest Rate Agreement applicable to such Indebtedness if such Interest Rate Agreement has a remaining term in excess of 12months).If any Indebtedness is Incurred under a revolving credit facility and is being given proforma effect, the interest on such Indebtedness shall be calculated based on the average daily balance of such Indebtedness for the four fiscal quarters subject to the proforma calculation to the extent that such Indebtedness was incurred solely for working capital purposes. “Consolidated Net Income” means, for any period, the net income of the Company and its consolidated Subsidiaries; provided, however, that there shall not be included in such Consolidated Net Income: (1)any net income of any Person (other than the Company) if such Person is not a Restricted Subsidiary, except that (A)subject to the exclusion contained in clause(4) below, the Company’s equity in the net income of any such Person for such period shall be included in such Consolidated Net Income up to the aggregate amount of cash actually distributed by such Person during such period to the Company or a Restricted Subsidiary as a dividend or other distribution (subject, in the case of a dividend or other distribution paid to a Restricted Subsidiary, to the limitations contained in clause(3) below); and (B)the Company’s equity in a net loss of any such Person for such period shall be included in determining such Consolidated Net Income; (2)any net income (or loss) of any Person acquired by the Company or a Subsidiary in a pooling of interests transaction (or any transaction accounted for in a manner similar to a pooling of interests) for any period prior to the date of such acquisition; 7 (3)any net income of any Restricted Subsidiary if such Restricted Subsidiary is subject to restrictions, directly or indirectly, on the payment of dividends or the making of distributions by such Restricted Subsidiary, directly or indirectly, to the Company, except that (A)subject to the exclusion contained inclause(4) below, the Company’s equity in the net income of any such Restricted Subsidiary for such period shall be included in such Consolidated Net Income up to the aggregate amount of cash actually distributed by such Restricted Subsidiary during such period to the Company or another Restricted Subsidiary as a dividend or other distribution (subject, in the case of a dividend or other distribution paid to another Restricted Subsidiary, to the limitation contained in this clause); and (B)the Company’s equity in a net loss of any such Restricted Subsidiary for such period shall be included in determining such Consolidated Net Income; (4)any gain (or loss) realized upon the sale or other disposition of any assets of the Company, its consolidated Subsidiaries or any other Person (including pursuant to any sale-and-leaseback arrangement) which is not sold or otherwise disposed of in the ordinary course of business and any gain (or loss) realized upon the sale or other disposition of any Capital Stock of any Person; (5)any net, after-tax, extraordinary or non-recurring gains or losses or income or expenses; and (6)the cumulative effect of a change in accounting principles; in each case, for such period.Notwithstanding the foregoing, for the purpose of Section4.04 only, there shall be excluded from Consolidated Net Income any repurchases, repayments or redemptions of Investments, proceeds realized on the sale of Investments or return of capital to the Company or a Restricted Subsidiary to the extent such repurchases, repayments, redemptions, proceeds or returns increase the amount of Restricted Payments permitted under such Section pursuant to Section 4.04(a)(3)(D). “Consolidated Secured Leverage Ratio” means, as of any date of determination, the ratio of (1)the aggregate amount of Indebtedness of the Company and its Restricted Subsidiaries that is secured by Liens as of such date of determination to (2)EBITDA for the period of (i)the most recent four consecutive fiscal quarters ending at least 45 days prior to the date of determination or (ii)if quarterly information is available for the immediately preceding fiscal quarter and such financial information is included in the reports filed or delivered pursuant to 8 Section 4.02, the most recent four consecutive fiscal quarters, with such proforma and other adjustments to each of Indebtedness and EBITDA as are appropriate and consistent with the proforma and other adjustment provisions set forth in the definition of Consolidated Leverage Ratio. “Consolidated Total Assets” means, as of any date of determination, the total assets shown on the consolidated balance sheet of the Company and its Restricted Subsidiaries as of the most recent date for which such a balance sheet is available, determined on a consolidated basis in accordance with GAAP (and, in the case of any determination relating to any Incurrence of Indebtedness or any Investment, on a pro forma basis including any property or assets being acquired in connection therewith). “Currency Agreement” means any foreign exchange contract, currency swap agreement or other similar agreement with respect to currency values. “Default” means any event which is, or after notice or passage of time or both would be, an Event of Default. “Disqualified Stock” means, with respect to any Person, any Capital Stock which by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable at the option of the holder) or upon the happening of any event: (1)matures or is mandatorily redeemable (other than redeemable only for Capital Stock of such Person which is not itself Disqualified Stock) pursuant to a sinking fund obligation or otherwise; (2)is convertible or exchangeable at the option of the holder for Indebtedness or Disqualified Stock; or (3)is mandatorily redeemable or must be purchased upon the occurrence of certain events or otherwise, in whole or in part, in each case on or prior to the first anniversary of the Stated Maturity of the Securities; provided, however, that any Capital Stock that would not constitute Disqualified Stock but for provisions thereof giving holders thereof the right to require such Person to purchase or redeem such Capital Stock upon the occurrence of an “asset sale” or “change of control” occurring prior to the first anniversary of the Stated Maturity of the Securities shall not constitute Disqualified Stock if (A) the “asset sale” or “change of control” provisions applicable to such Capital Stock are not more favorable to the holders of such Capital Stock than the terms applicable to the Securities in Sections4.06 and 4.10 of this Indenture and (B) any such requirement only becomes operative after compliance with such terms applicable to the Securities, including the purchase of any Securities tendered pursuant thereto. The amount of any Disqualified Stock that does not have a fixed redemption, repayment or repurchase price will be calculated in accordance with the terms of such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or repurchased on any date on which the amount of such Disqualified Stock is to be 9 determined pursuant to the Indenture; provided, however, that if such Disqualified Stock could not be required to be redeemed, repaid or repurchased at the time of such determination, the redemption, repayment or repurchase price will be the book value of such Disqualified Stock as reflected in the most recent financial statements of such Person. “Dollars” means the legal currency of the United States. “EBITDA” for any period means the sum of Consolidated Net Income, plus the following to the extent deducted in calculating such Consolidated Net Income: (1)all expense for income tax or asset tax of the Company and its consolidated Restricted Subsidiaries; (2)Consolidated Interest Expense; (3)depreciation and amortization expense of the Company and its consolidated Restricted Subsidiaries (excluding amortization expense attributable to a prepaid operating activity item that was paid in cash in a prior period); and (4)all other non-cash charges of the Company and its consolidated Restricted Subsidiaries (excluding any such non-cash charge to the extent that it represents an accrual of or reserve for cash expenditures in any future period), in each case for such period.Notwithstanding the foregoing, the provision for taxes based on the income or profits of, and the depreciation and amortization and non-cash charges of, a Restricted Subsidiary shall be added to Consolidated Net Income to compute EBITDA only to the extent (and in the same proportion, including by reason of minority interests) that the net income or loss of such Restricted Subsidiary was included in calculating Consolidated Net Income and only if a corresponding amount would be permitted at the date of determination to be dividended to the Company by such Restricted Subsidiary without prior approval (that has not been obtained), pursuant to the terms of its charter and all agreements, instruments, judgments, decrees, orders, statutes, rules and governmental regulations applicable to such Restricted Subsidiary or its stockholders. “Equity Offering” means any sale of Capital Stock (other than Disqualified Stock). “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended. “GAAP” means generally accepted accounting principles in Mexico as in effect on the Issue Date. “Guarantee” means any obligation, contingent or otherwise, of any Person directly or indirectly guaranteeing any Indebtedness of any Person and any obligation, direct or indirect, contingent or otherwise, of such Person: 10 (1)to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness of such Person (whether arising by virtue of partnership arrangements, or by agreements to keep-well, to purchase assets, goods, securities or services, to take-or-pay or to maintain financial statement conditions or otherwise); or (2)entered into for the purpose of assuring in any other manner the obligee of such Indebtedness of the payment thereof or to protect such obligee against loss in respect thereof (in whole or in part); provided, however, that the term “Guarantee” shall not include endorsements for collection or deposit in the ordinary course of business.The term “Guarantee” used as a verb has a corresponding meaning. “Guaranty Agreement” means a supplemental indenture, in a form satisfactory to the Trustee, pursuant to which a Subsidiary Guarantor guarantees the Company’s obligations with respect to the Securities on the terms provided for in this Indenture. “Hedging Obligations” of any Person means the obligations of such Person pursuant to any Interest Rate Agreement or Currency Agreement. “Holder” or “Securityholder” means the Person in whose name a Security is registered on the Registrar’s books. “Incur” means issue, assume, Guarantee, incur or otherwise become liable for; provided, however, that any Indebtedness of a Person existing at the time such Person becomes a Restricted Subsidiary (whether by merger, consolidation, acquisition or otherwise) shall be deemed to be Incurred by such Person at the time it becomes a Restricted Subsidiary.The term “Incurrence” when used as a noun shall have a correlative meaning. Solely for purposes of determining compliance with Section4.03: (1)amortization of debt discount or the accretion of principal with respect to a non-interest bearing or other discount security; (2)the payment of regularly scheduled interest in the form of additional Indebtedness of the same instrument or the payment of regularly scheduled dividends on Capital Stock in the form of additional Capital Stock of the same class and with the same terms; and (3)the obligation to pay a premium in respect of Indebtedness arising in connection with the issuance of a notice of redemption or the making of a mandatory offer to purchase such Indebtedness, 11 will not be deemed to be the Incurrence of Indebtedness. “Indebtedness” means, with respect to any Person on any date of determination (without duplication): (1)the principal in respect of (A)indebtedness of such Person for money borrowed and (B)indebtedness evidenced by notes, debentures, bonds or other similar instruments for the payment of which such Person is responsible or liable, including, in each case, any premium on such indebtedness to the extent such premium has become due and payable; (2)all Capital Lease Obligations (other than the Avantel/Telmex IRU and replacements thereof) of such Person and all Attributable Debt in respect of Sale/Leaseback Transactions entered into by such Person; (3)all obligations of such Person issued or assumed as the deferred purchase price of property, all conditional sale obligations of such Person and all obligations of such Person under any title retention agreement (but excluding trade accounts payable arising in the ordinary course of business); (4)all obligations of such Person for the reimbursement of any obligor on any letter of credit, fianza, bankers’ acceptance or similar credit transaction (other than obligations with respect to letters of credit or fianzas securing obligations (other than obligations described in clauses(1)through (3)above) entered into in the ordinary course of business of such Person to the extent such letters of credit or fianzas are not drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no later than the tenth Business Day following payment on the letter of credit or fianza); (5)the amount of all obligations of such Person with respect to the redemption, repayment or other repurchase of any Capital Stock of such Person or, any Subsidiary of such Person or that are determined by the value of such Capital Stock, the principal amount of such Capital Stock to be determined in accordance with this Indenture; (6)all obligations of the type referred to in clauses (1)through (5)of other Persons and all dividends of other Persons for the payment of which, in either case, such Person is responsible or liable, directly or indirectly, as obligor, guarantor orotherwise, including by means of any Guarantee; (7)all obligations of the type referred to in clauses(1)through (6)of other Persons secured by any Lien on any property or asset of such Person (whether or not such obligation is assumed by such Person), the amount of such obligation being deemed to be the lesser of the value of such property or assets and the amount of the obligation so secured; and 12 (8)to the extent not otherwise included in this definition, Hedging Obligations of such Person. Notwithstanding the foregoing, in connection with the purchase by the Company or any Restricted Subsidiary of any business, the term “Indebtedness” will exclude post-closing payment adjustments to which the seller may become entitled to the extent such payment is determined by a final closing balance sheet or such payment depends on the performance of such business after the closing; provided, however, that, at the time of closing, the amount of any such payment is not determinable and, to the extent such payment thereafter becomes fixed and determined, the amount is paid within 30 days thereafter. The amount of Indebtedness of any Person at any date shall be the outstanding balance at such date of all obligations as described above; provided, however, that in the case of Indebtedness sold at a discount, the amount of such Indebtedness at any time will be the accreted value thereof at such time. “Indenture” means this Indenture as amended or supplemented from time to time. “Independent Qualified Party” means an investment banking firm, accounting firm or appraisal firm of national standing; provided, however, that such firm is not an Affiliate of the Company. “Interest Rate Agreement” means any interest rate swap agreement, interest rate cap agreement or other financial agreement or arrangement with respect to exposure to interest rates. “Investment” in any Person means any direct or indirect advance, loan (other than advances to customers in the ordinary course of business that are recorded as accounts receivable on the balance sheet of the lender) or other extensions of credit (including by way of Guarantee or similar arrangement) or capital contribution to (by means of any transfer of cash or other property to others or any payment for property or services for the account or use of others), or any purchase or acquisition of Capital Stock, Indebtedness or other similar instruments issued by such Person.Except as otherwise provided for herein, the amount of an Investment shall be its fair value at the time the Investment is made and without giving effect to subsequent changes in value. For purposes of the definition of “Unrestricted Subsidiary”, the definition of “Restricted Payment” and Section4.04, “Investment” shall include (1)the portion (proportionate to the Company’s equity interest in such Subsidiary) of the fair market value of the net assets of any Subsidiary of the Company at the time that such Subsidiary is designated an Unrestricted Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Company shall be deemed to continue to have a 13 permanent “Investment” in an Unrestricted Subsidiary equal to an amount (if positive) equal to (A)the Company’s “Investment” in such Subsidiary at the time of such redesignation less (B)the portion (proportionate to the Company’s equity interest in such Subsidiary) of the fair market value of the net assets of such Subsidiary at the time of such redesignation; and (2)any property transferred to or from an Unrestricted Subsidiary shall be valued at its fair market value at the time of such transfer, in each case as determined in good faith by the Board of Directors. “Issue Date” means February2, 2007. “Legal Holiday” means a Saturday, a Sunday or a day on which banking institutions are not required to be open in the State of New York or the United Mexican States. “Lien” means any mortgage, pledge, security interest, encumbrance, lien or charge of any kind (including any conditional sale or other title retention agreement or lease in the nature thereof). “Mexico” means the United Mexican States. “Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating agency business. “Net Available Cash” from an Asset Disposition means cash payments received therefrom (including any cash payments received by way of deferred payment of principal pursuant to a note or installment receivable or otherwise and proceeds from the sale or other disposition of any securities received as consideration, but only as and when received, but excluding any other consideration received in the form of assumption by the acquiring Person of Indebtedness or other obligations relating to such properties or assets or received in any other non-cash form), in each case net of: (1)all legal, title and recording tax expenses, commissions and other fees and expenses incurred, and all Federal, state, provincial, foreign and local taxes required to be accrued as a liability under GAAP, as a consequence of such Asset Disposition; (2)all payments made on any Indebtedness which is secured by any assets subject to such Asset Disposition, in accordance with the terms of any Lien upon or other security agreement of any kind with respect to such assets, or which must by its terms, or in order to obtain a necessary consent to such Asset Disposition, or by applicable law, be repaid out of the proceeds from such Asset Disposition; (3)all distributions and other payments required to be made to minority interest holders in Restricted Subsidiaries as a result of such Asset Disposition; 14 (4)the deduction of appropriate amounts provided by the seller as a reserve, in accordance with GAAP, against any liabilities associated with the property or other assets disposed in such Asset Disposition and retained by the Company or any Restricted Subsidiary after such Asset Disposition; and (5)any portion of the purchase price from an Asset Disposition placed in escrow, whether as a reserve for adjustment of the purchase price, for satisfaction of indemnities in respect of such Asset Disposition or otherwise in connection with that Asset Disposition; provided, however, that upon termination of that escrow, Net Available Cash will be increased by any portion of funds in the escrow that are released to the Company or any Restricted Subsidiary. “Net Cash Proceeds”, with respect to any issuance or sale of Capital Stock or Indebtedness, means the cash proceeds of such issuance or sale net of attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or commissions and brokerage, consultant and other fees actually incurred in connection with such issuance or sale and net of taxes paid or payable as a result thereof. “Obligations” means with respect to any Indebtedness, all obligations for principal, premium, interest, penalties, fees, indemnifications, reimbursements, and other amounts payable pursuant to the documentation governing such Indebtedness. “Officer” means the Chairman of the Board, the Chief Executive Officer, any Vice President, the Chief Financial Officer or the Secretary of the Company. “Officers’ Certificate” means a certificate signed by two Officers. “Opinion of Counsel” means a written opinion from legal counsel who is acceptable to the Trustee.The counsel may be an employee of or counsel to the Company or the Trustee. “Permitted Asset Swap” means the disposition by the Company or its Restricted Subsidiaries of Telecommunication Assets to another Person or Persons in exchange for which the Company and the Restricted Subsidiaries receive Telecommunications Assets having, in the reasonable judgment of the disinterested members of the Board of Directors, a fair market value substantially equivalent to or greater than the fair market value of the Telecommunications Assets so disposed; provided, however, that if the book value of the Telecommunications Assets to be disposed in a Permitted Asset Swap (or in a series of related Permitted Asset Swaps) exceeds US$15million, such disposition shall not constitute a Permitted Asset Swap unless an Independent Qualified Party shall have determined in writing that the fair market value of the Telecommunications Assets to be received by the Company and its Restricted Subsidiaries is substantially equivalent to or greater than the fair market value of the Telecommunications Assets to be disposed. 15 “Permitted Holders” means (a)any Person that is an Affiliate of the Company as of the Issue Date (and not established as an Affiliate in order to effect what would otherwise be a Change of Control) and (b)each of the shareholders of record of the Company as of the Issue Date identified on Exhibit A of this Indenture, and any Affiliate thereof. “Permitted Investment” means an Investment by the Company or any Restricted Subsidiary in: (1)the Company, a Restricted Subsidiary or a Person that will, upon the making of such Investment, become a Restricted Subsidiary; provided, however, that the primary business of such Restricted Subsidiary is a Related Business; (2)another Person if, as a result of such Investment, such other Person is merged or consolidated with or into, or transfers or conveys all or substantially all its assets to, the Company or a Restricted Subsidiary; provided, however, that such Person’s primary business is a Related Business; (3)cash and Temporary Cash Investments; (4)receivables owing to the Company or any Restricted Subsidiary if created or acquired in the ordinary course of business and payable or dischargeable in accordance with customary trade terms; provided, however, that such trade terms may include such concessionary trade terms as the Company or any such Restricted Subsidiary deems reasonable under the circumstances; (5)payroll, travel and similar advances to cover matters that are expected at the time of such advances ultimately to be treated as expenses for accounting purposes and that are made in the ordinary course of business; (6)loans or advances to employees made in the ordinary course of business consistent with past practices of the Company or such Restricted Subsidiary; (7)stock, obligations or securities received in settlement of debts created in the ordinary course of business and owing to the Company or any Restricted Subsidiary or in satisfaction of judgments; (8)any Person to the extent such Investment represents the non-cash portion of the consideration received for (A) an Asset Disposition as permitted pursuant to Section4.06 or (B) a disposition of assets not constituting an Asset Disposition; (9)any Person where such Investment was acquired by the Company or any of its Restricted Subsidiaries (A) in exchange for any other Investment or 16 accounts receivable held by the Company or any such Restricted Subsidiary in connection with or as a result of a bankruptcy, workout, reorganization or recapitalization of the issuer of such other Investment or accounts receivable or (B) as a result of a foreclosure by the Company or any of its Restricted Subsidiaries with respect to any secured Investment or other transfer of title with respect to any secured Investment in default; (10)any Person to the extent such Investments consist of prepaid expenses, negotiable instruments held for collection and lease, utility and workers’ compensation, performance and other similar deposits made in the ordinary course of business by the Company or any Restricted Subsidiary; (11)any Person to the extent such Investments consist of Hedging Obligations otherwise permitted under Section4.03; (12)any Person to the extent such Investment exists on the Issue Date, and any extension, modification or renewal of any such Investments existing on the Issue Date, but only to the extent not involving additional advances, contributions or other Investments of cash or other assets or other increases thereof (other than as a result of the accrual or accretion of interest or original issue discount or the issuance of pay-in-kind securities), in each case, pursuant to the terms of such Investment as in effect on the Issue Date; and (13)Persons to the extent such Investments, when taken together with all other Investments made pursuant to this clause (13) outstanding on the date such Investment is made, do not exceed US$10 million. “Permitted Liens” means, with respect to any Person: (1)pledges or deposits by such Person under workers’ compensation laws, unemployment insurance laws or similar legislation, or good faith deposits in connection with bids, tenders, contracts (other than for the payment of Indebtedness) or leases to which such Person is a party, or deposits to secure public or statutory obligations of such Person or deposits of cash or United States government bonds to secure surety or appeal bonds to which such Person is a party, or deposits as security for contested taxes or import duties or for the payment of rent, in each case Incurred in the ordinary course of business; (2)Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens, in each case for sums not yet due or being contested in good faith by appropriate proceedings or other Liens arising out of judgments or awards against such Person with respect to which such Person shall then be proceeding with an appeal or other proceedings for review and Liens arising solely by virtue of any statutory or common law provision relating to banker’s Liens, rights of set-off or similar rights and remedies as to deposit accounts or other funds maintained with a creditor depository institution; provided, however, that (A)such deposit account is not a dedicated cash collateral account and is not subject to restrictions 17 against access by the Company in excess of those set forth by regulations promulgated by the Federal Reserve Board and (B)such deposit account is not intended by the Company or any Restricted Subsidiary to provide collateral to the depository institution; (3)Liens for property taxes not yet subject to penalties for non-payment or which are being contested in good faith by appropriate proceedings; (4)Liens in favor of issuers of surety bonds or letters of credit issued pursuant to the request of and for the account of such Person in the ordinary course of its business; provided, however, that such letters of credit do not constitute Indebtedness; (5)minor survey exceptions, minor encumbrances, easements or reservations of, or rights of others for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines and other similar purposes, or zoning or other restrictions as to the use of real property or Liens incidental to the conduct of the business of such Person or to the ownership of its properties which were not Incurred in connection with Indebtedness and which do not in the aggregate materially adversely affect the value of said properties or materially impair their use in the operation of the business of such Person; (6)Liens securing Indebtedness Incurred to finance the construction, purchase or lease of, or repairs, improvements or additions to, property, plant or equipment of such Person; provided, however, that the Lien may not extend to any other property owned by such Person or any of its Restricted Subsidiaries at the time the Lien is Incurred (other than assets and property affixed or appurtenant thereto), and the Indebtedness (other than any interest thereon) secured by the Lien may not be Incurred more than 180days after the later of the acquisition, completion of construction, repair, improvement, addition or commencement of full operation of the property subject to the Lien; (7)Liens existing on the Issue Date; (8)Liens on property or shares of Capital Stock of another Person at the time such other Person becomes a Subsidiary of such Person; provided, however, that the Liens may not extend to any other property owned by such Person or any of its Restricted Subsidiaries (other than assets and property affixed or appurtenant thereto); (9)Liens on property at the time such Person or any of its Subsidiaries acquires the property, including any acquisition by means of a merger or consolidation with or into such Person or a Subsidiary of such Person; provided, however, that the Liens may not extend to any other property owned by such Person or any of its Restricted Subsidiaries (other than assets and property affixed or appurtenant thereto); 18 (10)Liens securing Indebtedness or other obligations of a Subsidiary of such Person owing to such Person or a Wholly Owned Subsidiary of such Person; (11)Liens securing Hedging Obligations permitted to be Incurred under this Indenture; (12)Liens securing directly or indirectly obligations in respect of term loans or revolving loans or other Indebtedness (including principal, premium, interest, penalties, fees, indemnifications, reimbursements and other amounts relating thereto) permitted to be Incurred under this Indenture; provided, however, that, at the time of the Incurrence of the Indebtedness so secured and after giving effect thereto, the Consolidated Secured Leverage Ratio would be no greater than 2 to 1; (13)Liens to secure any Refinancing (or successive Refinancings) as a whole, or in part, of any Indebtedness secured by any Lien referred to in the foregoing clauses(6), (7), (8), (9) and clause (14) below; provided, however, that (A)such new Lien shall be limited to all or part of the same property and assets that secured or, under the written agreements pursuant to which the original Lien arose, could secure the original Lien (plus improvements and accessions to such property or proceeds or distributions thereof) and (B)the Indebtedness secured by such Lien at such time is not increased to any amount greater than the sum of (i)the outstanding principal amount or, if greater, committed amount of the Indebtedness described under clauses(6), (7), (8), (9) or (14) at the time the original Lien became a Permitted Lien and (ii)an amount necessary to pay any fees and expenses, including premiums, related to such refinancing, refunding, extension, renewal or replacement; (14)Liens securing Purchase Money Obligations or Capital Lease Obligations Incurred in compliance with Section 4.03; (15)Liens granted by the Company or any Restricted Subsidiary to the Company or any Restricted Subsidiary pursuant to any joint venture agreements; (16)Liens in favor of customs and revenues authorities arising as a matter of law to secure customs payments in connection with the importation of goods; (17)licenses of patents, trademarks, and other intellectual property rights granted by the Company or any Restricted Subsidiary in the ordinary course of business and not interfering in any material respect with the ordinary conduct of the Company or any Restricted Subsidiary; (18)Pledges or deposits of cash and cash equivalents securing deductibles, self-insurance, co-payment, co-insurance, retentions or similar 19 obligations to providers of property, casualty or liability insurance in the ordinary course of business; (19)Liens on insurance policies and the proceeds thereof securing the financing of the premiums with respect thereto; and (20)licenses, leases, or subleases granted to third Persons or the Company or its Subsidiaries by the Company and/or its Subsidiaries in the ordinary course of business and not interfering in any material respect with the business of the Company and its Restricted Subsidiaries. Notwithstanding the foregoing, “Permitted Liens” will not include any Lien described in clauses(6), (8), (9) or (14) above to the extent such Lien applies to any Additional Assets acquired directly or indirectly from Net Available Cash pursuant to Section4.06.For purposes of this definition, the term “Indebtedness” shall be deemed to include interest on such Indebtedness. “Person” means any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization, government or any agency or political subdivision thereof or any other entity. “Pesos” means the legal currency of the United Mexican States. “Preferred Stock”, as applied to the Capital Stock of any Person, means Capital Stock of any class or classes (however designated) which is preferred as to the payment of dividends or distributions, or as to the distribution of assets upon any voluntary or involuntary liquidation or dissolution of such Person, over shares of Capital Stock of any other class of such Person. “principal” of a Security means the principal of the Security plus the premium, if any, payable on the Security which is due or overdue or is to become due at the relevant time. “Purchase Money Obligations” means any Indebtedness Incurred to finance or refinance the acquisition, leasing, construction or improvement of property (real or personal) or assets, and whether acquired through the direct acquisition of such property or assets or the Capital Stock of any Person owning such property or assets, or otherwise. “Quotation Agent” means the Reference Treasury Dealer selected by the Trustee after consultation with the Company. “Reference Treasury Dealer” means Credit Suisse Securities (USA) LLC and its successors and assigns and two other nationally recognized investment banking firms selected by the Company that are primary U.S. Government securities dealers. 20 “Reference Treasury Dealer Quotations” means, with respect to each Reference Treasury Dealer and any redemption date, the average, as calculated by the Trustee, of the bid and asked prices for the Comparable Treasury Issue, expressed in each case as a percentage of its principal amount, quoted in writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m., New York City time, on the third Business Day immediately preceding such redemption date. “Refinance” means, in respect of any Indebtedness, to refinance, extend, renew, refund, repay, prepay, purchase, redeem, defease or retire, or to issue other Indebtedness in exchange or replacement for, such Indebtedness.“Refinanced” and “Refinancing” shall have correlative meanings. “Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness of the Company or any Restricted Subsidiary existing on the Issue Date or Incurred in compliance with this Indenture, including Indebtedness that Refinances Refinancing Indebtedness; provided, however, that: (1)such Refinancing Indebtedness has a Stated Maturity no earlier than the Stated Maturity of the Indebtedness being Refinanced; (2)such Refinancing Indebtedness has an Average Life at the time such Refinancing Indebtedness is Incurred that is equal to or greater than the Average Life of the Indebtedness being Refinanced; (3)such Refinancing Indebtedness has an aggregate principal amount (or if Incurred with original issue discount, an aggregate issue price) that is equal to or less than the aggregate principal amount (or if Incurred with original issue discount, the aggregate accreted value) then outstanding or committed (plus fees and expenses, including any premium and defeasance costs) under the Indebtedness being Refinanced; and (4)if the Indebtedness being Refinanced is subordinated in right of payment to the Securities, such Refinancing Indebtedness is subordinated in right of payment to the Securities at least to the same extent as the Indebtedness being Refinanced; providedfurther, however, that Refinancing Indebtedness shall not include (A)Indebtedness of a Subsidiary that Refinances Indebtedness of the Company or (B)Indebtedness of the Company or a Restricted Subsidiary that Refinances Indebtedness of an Unrestricted Subsidiary. “Related Business” means any business in which the Company or any of the Restricted Subsidiaries was engaged on the Issue Date and any business related, ancillary or complementary to such business. “Restricted Payment” with respect to any Person means: 21 (1)the declaration or payment of any dividends or any other distributions of any sort in respect of its Capital Stock (including any payment in connection with any merger or consolidation involving such Person) or similar payment to the direct or indirect holders of its Capital Stock (other than (A) dividends or distributions payable solely in its Capital Stock (other than Disqualified Stock), (B) dividends or distributions payable solely to the Company or a Restricted Subsidiary and (C) prorata dividends or other distributions made by a Subsidiary that is not a Wholly Owned Subsidiary to minority stockholders (or owners of an equivalent interest in the case of a Subsidiary that is an entity other than a corporation)); (2)the purchase, redemption or other acquisition or retirement for value of any Capital Stock of the Company held by any Person (other than by a Restricted Subsidiary) or of any Capital Stock of a Restricted Subsidiary held by any Affiliate of the Company (other than by a Restricted Subsidiary), including in connection with any merger or consolidation and including the exercise of any option to exchange any Capital Stock (other than into Capital Stock of the Company that is not Disqualified Stock); (3)the purchase, repurchase, redemption, defeasance or other acquisition or retirement for value, prior to scheduled maturity, scheduled repayment or scheduled sinking fund payment of any Subordinated Obligations of the Company or any Subsidiary Guarantor (other than (A) from the Company or a Restricted Subsidiary or (B) the purchase, repurchase, redemption, defeasance or other acquisition of Subordinated Obligations purchased in anticipation of satisfying a sinking fund obligation, principal installment or final maturity, in each case due within one year of the date of such purchase, repurchase, redemption, defeasance or other acquisition); or (4)the making of any Investment (other than a Permitted Investment) in any Person. “Restricted Subsidiary” means any Subsidiary of the Company that is not an Unrestricted Subsidiary. “Sale/Leaseback Transaction” means an arrangement relating to property owned by the Company or a Restricted Subsidiary on the Issue Date or thereafter acquired by the Company or a Restricted Subsidiary whereby the Company or a Restricted Subsidiary transfers such property to a Person and the Company or a Restricted Subsidiary leases it from such Person. “SEC” means the U.S. Securities and Exchange Commission. “Securities” means the Securities issued under this Indenture. “Securities Act” means the U.S. Securities Act of 1933, as amended. 22 “Senior Indebtedness” means with respect to any Person: (1)Indebtedness of such Person, whether outstanding on the Issue Date or thereafter Incurred; and (2)all other Obligations of such Person (including interest accruing on or after the filing of any petition in bankruptcy or for reorganization relating to such Person whether or not post-filing interest is allowed in such proceeding) in respect of Indebtedness described in clause (1) above, unless, in the case of clauses (1)and (2), in the instrument creating or evidencing the same or pursuant to which the same is outstanding it is provided that such Indebtedness or other Obligations are subordinate in right of payment to the Securities or the Subsidiary Guaranty of such Person, as the case may be; provided, however, that Senior Indebtedness shall not include: (A)any obligation of such Person to the Company or any Subsidiary; (B)any liability for any national, state, local or other taxes owed or owing by such Person; (C)any accounts payable or other liability to trade creditors arising in the ordinary course of business (including guarantees thereof or instruments evidencing such liabilities); (D)any Indebtedness or other Obligation (and any accrued or unpaid interest in respect thereof) of such Person which is subordinate or junior in any respect to any other Indebtedness or other Obligation of such Person; or (E)that portion of any Indebtedness which at the time of Incurrence is Incurred in violation of this Indenture. “Significant Subsidiary” means any Restricted Subsidiary that would be a “Significant Subsidiary” of the Company within the meaning of Rule1-02 under RegulationS-X promulgated by the SEC. “Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any successor to its rating agency business. “Stated Maturity” means, with respect to any security, the date specified in such security as the fixed date on which the final payment of principal of such security is due and payable, including pursuant to any mandatory redemption provision (but excluding any provision providing for the repurchase of such security at the option of the holder thereof upon the happening of any contingency unless such contingency has occurred). 23 “Subordinated Obligation” means, with respect to a Person, any Indebtedness of such Person (whether outstanding on the Issue Date or thereafter Incurred) which is subordinate or junior in right of payment to the Securities or a Subsidiary Guaranty of such Person, as the case may be, pursuant to a written agreement to that effect. “Subsidiary” means, with respect to any Person, any corporation, association, partnership or other business entity of which more than 50% of the total voting power of shares of Voting Stock is at the time owned or controlled, directly or indirectly, by (1)such Person, (2)such Person and one or more Subsidiaries of such Person or (3)one or more Subsidiaries of such Person. “Subsidiary Guarantor” means Instalaciones y Contrataciones, S.A. de C.V., Servicios Axtel, S.A. de C.V., Impulsora e InmobiliariaRegional, S.A. de C.V. and Avantel, S. de R.L. de C.V., Avantel Infraestructura S. de R.L. de C.V., Adequip, S.A., Avantel Equipos, S.A. de C.V., Avantel Recursos, S.A. de C.V., Avantel Servicios, S.A. de C.V., Avantel Telecomunicaciones, S.A. de C.V.,Telecom Networks, Inc. and each other Subsidiary of the Company that executes this Indenture as a guarantor on the Issue Date and each other Subsidiary of the Company that thereafter guarantees the Securities pursuant to the terms of this Indenture, in each case unless and until such Subsidiary is released from its obligation under its Subsidiary Guaranty pursuant to the terms of this Indenture. “Subsidiary Guaranty” means a Guarantee by a Subsidiary Guarantor of the Company’s obligations with respect to the Securities. “Telecommunications Assets” means any property, including licenses and applications, bids and agreements to acquire licenses, or other authority to provide telecommunications services, used or intended for use primarily in connection with a Related Business. “Temporary Cash Investments” means any of the following: (1)investments in securities issued or directly and fully guaranteed by the United States government or any agency or instrumentality thereof with a maturity of less than one year; (2)investments in certificates of deposit and Eurodollar time deposits with a maturity of not later than six months, bankers’ acceptances with a maturity of not later than six months and overnight bank deposits, in each case with any U.S. commercial bank of recognized stature having capital and surplus in excess of US$500,000,000 and having a commercial paper rating (or the holding company thereof having a commercial paper rating) of “A-1” or better by Standard & Poor’s or “P-1” or better by Moody’s, and that is a member of the Federal Reserve System; 24 (3)investments in commercial paper rated “A-1” or better by Standard & Poor’s or “P-1” or better by Moody’s with maturity of less than one year; (4)investments in guaranteed investment contracts with a maturity of less than one year and entered into with (or fully guaranteed by) financial institutions whose long-term unsecured non-credit enhanced indebtedness is rated “A-” or better by Standard & Poor’s or “A2” or better by Moody’s; (5)investments in money market funds having a rating from each of Standard & Poor’s and Moody’s in the highest investment category granted thereby; (6)investments in obligations with a maturity of less than one year that are direct obligations of the Mexican government or of entities having the statutory guarantee of the Mexican government, or obligations that are expressly and unconditionally guaranteed by the Mexican government; (7)investments in obligations with a maturity of less than one year of Mexican commercial banks of recognized stature, supervised by the Mexican National Banking and Securities Commission, with a capital and surplus of at least US$250,000,000 (or its equivalent in other currencies); provided that the aggregate Investments of the Credit Parties in Mexican commercial banks not having Mexican domestic ratings of AA+(mex) or above from Fitch and mxA+ or above from Standard &
